Case 1:20-cv-00845-AMD-PK Document 16 Filed 03/16/21 Page 1 of 3 PageID #: 205




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------   X
                                                                  :
KENNETH T. CHAVEZ,
                                                                  :
                                         Plaintiff,
                                                                  : MEMORANDUM DECISION
                                                                    AND ORDER
                           - against -                            :
                                                                  : 20-CV-845 (AMD) (PK)
25 JAY STREET LLC and NORTH HENRY
PARTNERS LLC,                                                     :
                                                                  :
                                         Defendants.
                                                                  :
---------------------------------------------------------------   X
ANN M. DONNELLY, United States District Judge:

         On February 17, 2020, the plaintiff filed this action against 25 Jay Street LLC and Henry

Norman Partners LLC, who own, operate and manage the Henry Norman Hotel in Brooklyn,

New York. (See ECF No. 1.) The complaint alleges violations of the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., the New York State Human Rights Law

(“NYSHRL”), N.Y. Exec. Law § 290 et seq., the New York Civil Rights Law (“NYCRL”), N.Y.

Civ. Rights Law § 40 and the New York City Human Rights Law (“NYCHRL”), N.Y.C. Admin.

Code § 8-100 et seq. (See id.) The defendants were served on February 24, 2020. (ECF Nos. 6-

7.) The clerk filed an entry of default by the defendants on May 26, 2020. (ECF No. 9.)

         On June 26, 2020, the plaintiff filed a motion for default judgment against both

defendants. (ECF No. 10.) I referred the motion to Magistrate Judge Peggy Kuo on July 8,

2020. After Judge Kuo informed the plaintiff of various procedural deficiencies with his motion,

the plaintiff filed a second motion for default on January 13, 2021. (Order dated January 10,

2021; ECF No. 11.) Judge Kuo held an inquest on January 26, 2021, at which counsel for the
Case 1:20-cv-00845-AMD-PK Document 16 Filed 03/16/21 Page 2 of 3 PageID #: 206




defendants did not appear. (Minute Entry dated January 29, 2021.) At the inquest, the plaintiff

withdrew his class claims. (Inquest Tr. at 9:4-14.)

       Judge Kuo issued a thorough report and recommendation on February 24, 2021, in which

she recommends that the plaintiff’s motion be granted, and default judgment be entered against

the defendants. (ECF No. 14.) Judge Kuo also recommends that the Court:

       (a) enter an injunction (1) prohibiting the defendants from discriminating against the

           plaintiff, (2) requiring the defendants to submit to the plaintiff’s counsel an

           implementation plan that remedies the violations identified in the report and

           recommendation within 60 days of this order, (3) granting the plaintiff 30 days from

           receipt of the defendants’ plan to either consent or seek further relief from the Court,

           and (4) directing the defendants to make the necessary changes within 60 days of the

           plaintiff’s consent or any ruling on the plaintiff’s request for further relief;

       (b) award the plaintiff $1,000 in compensatory damages under the NYSHRL and

           NYCHRL, jointly and severally against both defendants;

       (c) award the plaintiff $500 in statutory penalties under the NYCRL, jointly and

           severally against both defendants;

       (d) award the plaintiff $1,500 in attorneys’ fees and $631.93 in costs and expenses,

           jointly and severally against both defendants; and

       (e) deny the plaintiff’s request for declaratory relief.

(Id. at 18.) Judge Kuo also recommends that the plaintiff’s first motion for default judgment

(ECF No. 10) be terminated as moot (ECF No. 14).




                                                  2
Case 1:20-cv-00845-AMD-PK Document 16 Filed 03/16/21 Page 3 of 3 PageID #: 207




        The plaintiff filed proof of service of Judge Kuo’s report and recommendation on the

defendants—the defendants were served on March 1, 2021. (ECF No. 15.) No party has filed an

objection to Judge Kuo’s report and recommendation, and the time for doing so has passed.

        A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). To accept those

portions of the report and recommendation to which no timely objection has been made, “a

district court need only satisfy itself that there is no clear error on the face of the record.” Jarvis

v. N. Am. Globex Fund L.P., 823 F.Supp.2d 161, 163 (E.D.N.Y. 2011) (internal quotation marks

omitted).

        I have reviewed Judge Kuo’s well-reasoned and comprehensive report and

recommendation and find no error. Accordingly, I adopt the report and recommendation in its

entirety. The Clerk of Court is respectfully directed to enter judgment in favor of the plaintiff,

and to close this case.



SO ORDERED.

                                                          s/Ann M. Donnelly
                                                        ___________________________
                                                        ANN M. DONNELLY
                                                        United States District Judge


Dated: Brooklyn, New York
       March 16, 2021




                                                   3
